 

 

Pladeo Corp. 8-K [pladeo-8k_031414.htm]

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated March 14, 2014 by
and between Capital Growth Corporation a company incorporated under the laws of
Colorado (the “Company”), and Joel Schneider, an individual (the “Executive”).

 

WHEREAS, the Company, through its Board of Directors (the “Board”), considers
the maintenance of competent and experienced officers to be essential to its
long term success; and

 

WHEREAS, the Executive has been and continues to be a valuable employee of the
Company; and

 

WHEREAS, the Board believes it is in the Company’s and its shareholders’ best
interests to retain the services of the Executive; and

 

WHEREAS, the Company and Executive desire to enter into an agreement to provide
for the Executive’s employment by the Company upon the terms and conditions set
forth in this Agreement.

 

NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:

 

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment and agrees to perform Executive’s duties and
responsibilities in accordance with the terms and conditions hereinafter set
forth.

 

1.1 Duties and Responsibilities. Executive shall serve as President and Chief
Executive Officer. During the Employment Term, Executive shall perform all
duties and accept all responsibilities incident to such position and other
appropriate duties as may be assigned to Executive by the Company’s Board of
Directors from time to time. Executive shall also serve as a director of the
Company if requested by the Company’s Board of Directors and as an officer of
one or more of the Company’s subsidiaries without any additional compensation.
The Company shall retain full direction and control of the manner, means and
methods by which Executive performs the services for which he is employed
hereunder and of the place or places at which such services shall be rendered.

 

1.2 Employment Term. The initial term of employment shall be for a period of
three (3) years commencing as of the date of this Agreement. After the initial
term, this Agreement shall be automatically extended for additional one year
terms on the annual anniversary date of this Agreement, unless either the
Company, through its Board, or the Executive gives contrary written notice (the
“Non-Renewal Notice”) to the other not less than three (3) months in advance of
such anniversary date. References herein to the term of this Agreement, as
amended, shall refer to both such initial term and such successive terms.

 

1.3 Extent of Service. During the Employment Term, Executive agrees to use
Executive’s best efforts to carry out the duties and responsibilities under
Section 1.1 hereof and to devote substantially all Executive’s business time,
attention and energy thereto. Executive further agrees not to work either on a
part-time or independent contracting basis for any other business or enterprise
during the Employment Term without the prior written consent of the Company’s
Board of Directors (the “Board”), which consent shall not be unreasonably
withheld.

1

 

 

1.4 Compensation. The Company shall pay the Executive a base annual salary
hereunder of:

 

$100,000 through December 31, 2014

$125,000 for calendar year 2015

$150,000 for the remainder of the term of this Agreement

 

payable in equal semi-monthly installments or at such other intervals as shall
be agreed upon by the parties. The Executive’s base annual salary may be
increased from time to time as determined by the Board, and, if so increased,
such base annual salary shall not thereafter, during the Executive’s employment
under the Agreement, be decreased, and the obligation of the Company hereunder
to pay the Executive’s base annual salary shall thereafter relate to such
increased base annual salary.

 

1.5 Car Allowance. The Company shall provide to the Executive a car allowance of
not less than $500.00 per month during the term of this Agreement.

 



1.6 Other Benefits. During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans and programs made available to the
Company’s senior level executives as a group or to its employees generally, as
such plans or programs may be in effect from time to time (the “Benefit
Coverage”), including, without limitation, medical, dental, hospitalization,
short-term and long-term disability and life insurance plans, accidental death
and dismemberment protection and travel accident insurance. Executive shall be
provided office space and staff assistance appropriate for Executive’s position
and adequate for the performance of his duties.

 

1.7 Reimbursement of Expenses: Vacation. Executive shall be provided with
reimbursement of expenses related to Executive’s employment by the Company on a
basis no less favorable than that which may be authorized from time to time by
the Board, in its sole discretion, for senior level executives as a group. To
that end, the Company agrees to reimburse Executive for all travel between New
York City and Denver. Executive shall be entitled to vacation and holidays in
accordance with the Company’s normal personnel policies for senior level
executives, but not less than two (2) weeks of vacation per calendar year,
provided Executive shall not utilize more than ten (10) consecutive business
days without the express consent of the Board of Directors. Unused vacation time
will be forfeited as of December 31 of each calendar year of the Employment
Term.

 

1.8 Living Allowance. The Company shall provide to the Executive a living
allowance of $1,500 per month through December 31, 2014 to allow the Executive
to rent adequate living space while the Executive is in Denver, Colorado.
Thereafter, Executive shall be solely responsible for all living expenses.

 

1.9 No Other Compensation. Except as expressly provided in Sections 1.4 through
1.8, Executive shall not be entitled to any other compensation or benefits.

 

2. Confidential Information. Executive recognizes and acknowledges that by
reason of Executive’s employment by and service to the Company before, during
and, if applicable, after the Employment Term, Executive will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses,

2

 

financing services, funding programs, cost and pricing information, marketing
and sales techniques, strategy and programs, computer programs and software and
financial information (collectively referred to as “Confidential Information”).
Executive acknowledges that such Confidential Information is a valuable and
unique asset of the Company and Executive covenants that he will not, unless
expressly authorized in writing by the Company, at any time during the course of
Executive’s employment use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation except in
connection with the performance of Executive’s duties for the Company and in a
manner consistent with the Company’s policies regarding Confidential
Information. Executive also covenants that at any time after the termination of
such employment, directly or indirectly, he will not use any Confidential
Information or divulge or disclose any Confidential Information to any person,
firm or corporation, unless such information is in the public domain through no
fault of Executive or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Executive to divulge, disclose or
make accessible such information. All written Confidential Information
(including, without limitation, in any computer or other electronic format)
which comes into Executive’s possession during the course of Executive’s
employment shall remain the property of the Company. Except as required in the
performance of Executive’s duties for the Company, or unless expressly
authorized in writing by the Company, Executive shall not remove any written
Confidential Information from the Company’s premises, except in connection with
the performance of Executive’s duties for the Company and in a manner consistent
with the Company’s policies regarding Confidential Information. Upon termination
of Executive’s employment, the Executive agrees to return immediately to the
Company all written Confidential Information (including, without limitation, in
any computer or other electronic format) in Executive’s possession.

 

3. Non-Competition; Non-Solicitation.

 

3.1 Non-Compete. The Executive hereby covenants and agrees that during the term
of this Agreement and for a period of two years following the end of the
Employment Term, the Executive will not, without the prior written consent of
the Company, directly or indirectly, on his own behalf or in the service or on
behalf of others, whether or not for compensation, engage in any business
activity, or have any interest in any person, firm, corporation or business,
through a subsidiary or parent entity or other entity (whether as a shareholder,
agent, joint venturer, security holder, trustee, partner, consultant, creditor
lending credit or money for the purpose of establishing or operating any such
business, partner or otherwise) which is competitive with the then existing
business of Company being conducted in the Covered Area, as defined hereinbelow.
For the purpose of this Section 3.1, “Covered Area” shall mean all geographical
areas of the United States and foreign jurisdictions where Company then has
offices and/or sells its products directly or indirectly through distributors
and/or other sales agents. Notwithstanding the foregoing, the Executive may own
shares of companies whose securities are publicly trades, so long as such
securities do not constitute more than one percent (1%) of the outstanding
securities of any such company.

 

3.2 Non-Solicitation. The Executive further agrees that as long as the Agreement
remains in effect and for a period of one (1) year from its termination, the
Executive will not divert any business of the Company and/or its affiliates or
any customers or suppliers of the Company and/or the Company’s and/or its
affiliates’ business to any other person, entity or competitor, or induce or
attempt to induce, directly or indirectly, any person to leave his or her
employment with the Company.

 

3

 

3.3 Remedies. The Executive acknowledges and agrees that his obligations
provided herein are necessary and reasonable in order to protect the Company and
its affiliates and their respective business and the Executive expressly agrees
that monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by the Executive of his covenants and agreements set
forth herein. Accordingly, the Executive agrees and acknowledges that any such
violation or threatened violation of this Section 3 will cause irreparable
injury to the Company and that, in addition to any other remedies that may be
available, in law, in equity or otherwise, the Company and its affiliates shall
be entitled to obtain injunctive relief against he threatened breach of this
Section 3 or the continuation of any such breach by the Executive without the
necessity of proving actual damages.

 

4. Termination.

 

4.1 By Company. The Company, acting by duly adopted resolutions of the Board of
Directors, may, in its discretion and at its option, terminate the Executive’s
employment with or without Cause, and without prejudice to any other right or
remedy to which the Company or Executive may be entitled at law or in equity or
under this Agreement. In the event the Company desires to terminate the
Executive’s employment without Cause, the Company shall give the Executive not
less than thirty (30) days advance written notice. Termination of Executive’s
employment hereunder shall be deemed to be “for Cause” in the event that
Executive violates any provisions of this Agreement, is guilty of any felony or
an act of embezzlement, is guilty of willful misconduct or gross neglect,
misappropriation, concealment or conversion of any money or property of the
Company or gross dereliction of his duties hereunder or refuses to perform his
duties hereunder after notice of such refusal to perform such duties or
directions was given to Executive by the Board of Directors.

 

4.2 Involuntary Termination. “Involuntary Termination” shall mean (i) the
assignment to Executive of any duties or the significant reduction of
Executive’s duties, either of which is materially inconsistent with Executive’s
position with the Company and responsibilities in effect immediately prior to
such assignment, or the removal of Executive from such position and
responsibilities; (ii) a material reduction by the Company in the compensation
of Executive, without the Executive’s written consent, as in effect immediately
prior to such reduction; (iii) a material reduction by the Company in the kind
or level of benefits to which Executive is entitled immediately prior to such
reduction with the result that Executive’s overall benefits package is
significantly reduced; (iv) the relocation of Executive to a facility or a
location outside the United States on a permanent basis; (v) any termination of
Executive by the Company which is not effected for Misconduct, Cause or as a
result of a Non Renewal Notice given by the Company or Executive, or any
purported termination for Misconduct or Cause for which the grounds relied upon
are determined by a court of competent jurisdiction not to be valid, unless
Executive, following such purported termination, receives all compensation,
including vesting of all unvested stock options and restricted stock within five
business days of such determination, or (vi) the termination by Executive for
Company’s violation of any material provision of this agreement, unless the
grounds relied upon are determined by a court of competent jurisdiction not to
be valid.

 

4.3 By Executive’s Death or Disability. This Agreement shall also be terminated
upon the Executive’s death and/or a finding of permanent physical or mental
disability, such disability expected to result in death or to be of a continuous
duration of no less than twelve (12) months, and the Executive is unable to
perform his usual and essential duties for the Company.

 

4

 

4.4 Voluntary Termination. Executive may voluntarily terminate the Employment
Term upon sixty (60) days’ prior written notice for any reason; provided,
however, that no further payments shall be due under this Agreement in that
event except that Executive shall be entitled to any benefits due under any
compensation or benefit plan provided by the Company for executives or otherwise
outside of this Agreement.

 

4.5 Compensation on Termination.

 

(a) Cause or Misconduct. In the event the Company terminates Executive for Cause
or Misconduct, Executive shall not be entitled to any compensation other than
Base Salary accrued through the date of termination. Such termination shall also
immediately cease the vesting of all outstanding unvested options and restricted
stock held on the date of termination and all such unvested options shall
thereupon expire.

 

(b) Voluntary Termination. In the event Executive resigns from the Company
voluntarily, Executive shall not be entitled to any compensation other than Base
Salary accrued through the effective date of his resignation.

 

(c) Involuntary Termination. In the event Executive is terminated by the Company
due to an Involuntary Termination prior to the expiration of the Employment
Term, the Company shall pay to Executive (i) the balance of Executive’s Base
Salary in accordance with the schedule such payments had been made during the
six months preceding such termination for the remainder of the Employment Term;
and (ii) twenty five percent (25%) of such balance, representing an estimate of
all bonuses which would have been paid during such period, payable 60 days after
such termination. In addition, the Company shall be obligated, for a period of
twenty-four (24) months after any Involuntary Termination, to continue to make
available to Executive and to pay for all health, dental, vision, life,
dependent life, long-term disability, accidental death and dismemberment and
other similar insurance plans existing on the date of Executive’s termination,
or to provide comparable coverage. The Company shall “gross-up” Executive for
any income required to be imputed by virtue of providing the benefits set forth
in the preceding sentence, such that the net economic result to Executive will
be as if such benefits were provided on a tax-free basis.

 

(d) Death or Disability. In the event of termination by reason of Executive’s
death and/or permanent disability, Executive or his executors, legal
representatives or administrators, as applicable, shall be entitled to an amount
equal to Executive’s Base Salary accrued through the date of termination, plus a
pro rata share of any annual bonus to which Executive would otherwise be
entitled for the year during which death or permanent disability occurs.

 

5. General Provisions.

 

5.1 Modification: No Waiver. No modification, amendment or discharge of this
Agreement shall be valid unless the same is in writing and signed by all parties
hereto. Failure of any party at any time to enforce any provisions of this
Agreement or any rights or to exercise any elections hall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way affect the validity of this Agreement. The exercise by any party of any
of its rights or any of this elections under this Agreement shall not preclude
or prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.

 

5

 

5.2 Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail as follows (provided that notice of change of
address shall be deemed given only when received):

 

  If to the Company, to: Capital Growth Corporation     1550 Larimer Street,
Suite 866     Denver, Colorado, 80202         If to Executive, to: Joel C.
Schneider     21 Alfred Road W     Merrick, New York 11566



 

Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

5.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

 

5.4 Further Assurances. Each party to this Agreement shall execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement.

 

5.5 Severability. Should any one or more of the provisions of this Agreement or
of any agreement entered into pursuant to this Agreement be determined to be
illegal or unenforceable, then such illegal or unenforceable provision shall be
modified by the proper court or arbitrator to the extent necessary and possible
to make such provision enforceable, and such modified provision and all other
provisions of this Agreement and of each other agreement entered into pursuant
to this Agreement shall be given effect separately from the provisions or
portion thereof determined to be illegal or unenforceable and shall not be
affected thereby.

 

5.6 Successors and Assigns. Executive may not assign this Agreement without the
prior written consent of the Company. The Company may assign its rights without
the written consent of the executive, so long as the Company or its assignee
complies with the other material terms of this Agreement. The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company, and the
Executive’s rights under this Agreement shall inure to the benefit of and be
binding upon his heirs and executors. The Company’s subsidiaries and controlled
affiliates shall be express third party beneficiaries of this Agreement.

 

5.7 Entire Agreement. This Agreement supersedes all prior agreements and
understandings between the parties, oral or written. No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.

 

5.8 Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
and all of which taken together shall constitute one and the same instrument.
This Agreement may be executed by facsimile with original signatures to follow.

 

6

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.



 

   



CAPITAL GROWTH CORPORATION

          By: /s/ Joel Ramirez     Name: Jose Ramirez COO           /s/ Joel C.
Schneider     Joel C. Schneider        



 



7

 

 